These were actions of debt upon a replevin land. General performances were pleaded. Replications sta-tln£a writ replevin prosecuted out of Rent coun*449ly court; that a judgment was rendered de tetornoha-¡sendo, and for one penny damages, and costs, as by the record thereof from the county court produced. Rules rejoinder, and judgments by default. An inqui* ry at bar being demanded a jury was charged in both cases at once.
The plaintiff’s attorney offered to read from the record so produced' from Kent county court, oyer of the replevin bond upon which these suits were brought. To which the defendant’s attorney objected.
But it was received by the court.
First. Because the original replevin bond is an office paper in the county court, taken and filed by the clerk who issued the writ of replevin.
Secondly. Because the plea of general performance to a bond with a collateral condition, is like that of payment to a bond for money; and on a writ of inquiry need not be produced where there is oyer of it in a record.